UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50805 Hines Real Estate Investment Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 20-0138854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) (888)220-6121 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer x (Do not check if smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of August 7, 2012, 232.1 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 2 Condensed Consolidated Statements of Equity 3 Condensed Consolidated Statements of Cash Flows 4 Notes to the Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 34 Item4. Controls and Procedures 34 PARTII– OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item6. Exhibits 35 SIGNATURES EX-31.1 Certification EX-31.2 Certification EX-32.1 Certification of CEO & CFO pursuant to Section 906 EX-101 Instance Document EX-101 Schema Document EX-101 Calculation Linkbase Document EX-101 Labels Linkbase Document EX-101 Presentation Linkbase Document EX-101 Definition Linkbase Document Table of Contents PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, (in thousands, except per share amounts) ASSETS: Investment property, net $ $ Investments in unconsolidated entities Cash and cash equivalents Restricted cash Distributions receivable Tenant and other receivables Intangible lease assets, net Deferred leasing costs, net Deferred financing costs, net Other assets TOTAL ASSETS $ $ LIABILITIES: Accounts payable and accrued expenses $ $ Due to affiliates Intangible lease liabilities, net Other liabilities Interest rate swap contracts Participation interest liability Distributions payable Notes payable Total liabilities Commitments and contingencies (Note 12) - - EQUITY: Preferred shares, $.001 par value; 500,000 preferred shares authorized, none issued or outstanding as of June 30, 2012 and December 31, 2011 - - Common shares, $.001 par value; 1,500,000 common shares authorized, 229,494 and 227,180 common shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) 81 Total shareholders' equity Noncontrolling interests - - Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to the condensed consolidated financial statements. 1 Table of Contents HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the Three and Six Months Ended June 30, 2012 and 2011 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share amounts) Revenues: Rental revenue $ Other revenue Total revenues Expenses: Property operating expenses Real property taxes Property management fees Depreciation and amortization Asset management fees ) General and administrative Impairment losses - - Total expenses Income (loss) from continuing operations before other income (expenses), provision for income taxes and equity in earnings (losses) of unconsolidated entities, net ) ) Other income (expenses): Gain (loss) on derivative instruments, net ) ) ) Interest expense ) Interest income 88 Income (loss) from continuing operations before provision for income taxes and equity in earnings (losses) of unconsolidated entities, net ) Provision for income taxes ) Equity in earnings (losses) of unconsolidated entities, net ) ) ) Income (loss) from continuing operations ) Income (loss) from discontinued operations, net of taxes Net income (loss) ) ) Less: Net income attributable to noncontrolling interests ) Net income (loss) attributable to common shareholders $ ) $ $ ) $ Basic and diluted income (loss) per common share $ ) $ $ ) $ Distributions declared per common share $ Weighted average number of common shares outstanding Net comprehensive income (loss): Net income (loss) $ ) $ $ ) $ Other comprehensive income (loss): Foreign currency translation adjustment ) Net comprehensive income (loss) ) ) Net comprehensive income attributable to noncontrolling interests ) Net comprehensive income (loss) attributable to common shareholders $ ) $ $ ) $ See notes to the condensed consolidated financial statements. 2 Table of Contents HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY For the Six Months Ended June 30, 2012 and 2011 (UNAUDITED) (In thousands) Hines Real Estate Investment Trust, Inc. Common Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Shareholders' Equity Noncontrolling Interests BALANCE, January 1, 2012 $ $ $ ) $
